DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 5/07/2021 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims 1, 10 and 15 are objected to because of the following informalities:
          Regarding claims 1 and 10, “wherein the sensing arrangement includes” should be changed to --- the sensing arrangement comprises ---. 
          Regarding claim 15, line 2, “the method including” should be changed to --- the method comprising ---. 

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-2, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (CN205210248; hereinafter “He”).
        Regarding claim 1, He discloses a sensing arrangement (Fig. 1) for detection of electrical discharges in an electrical apparatus (a three-dimensional positioning sensor for detecting partial discharge of generators and motors, which uses electromagnetic wave and ultrasonic combined detection to realize the detection of partial discharge signals of generators in high voltage electrical equipment technology field. See paragraph [0002]), wherein the sensing arrangement includes an acoustic sensor (a pulse ultrasonic receiver 4) and a signal enhancing structure (a signal enhancing structure, see annotated Fig. 1. “The opening of the front end of the sensor is tapered, which can collect ultrasonic signals and enhance the detection sensitivity and detection directivity of the sensor”, see [0024]) with a funnel region (a funnel region, see annotated Fig. 1) and wherein the acoustic sensor (4) is positioned outside the funnel region on an apex side (an end side of the funnel, see Fig. 1) of the funnel region.
 
    PNG
    media_image1.png
    417
    715
    media_image1.png
    Greyscale
 

        Regarding claim 10, He discloses a sensing device (Fig. 1), including an enclosure (a silicon rubber clad material 1) and a sensing arrangement for detection of electrical discharges in an electrical apparatus (a three-dimensional positioning sensor for detecting partial discharge of generators and motors, which uses electromagnetic wave and ultrasonic combined detection to realize the detection of partial discharge signals of generators and motors in high voltage electrical equipment technology field. See paragraph [0002]), wherein the sensing arrangement includes an acoustic sensor (a pulse ultrasonic receiver 4) and a signal enhancing structure (a signal enhancing structure, see annotated Fig. 1) with a funnel region (a funnel region, see annotated Fig. 1), wherein the acoustic sensor (4) is positioned outside the funnel region on an apex side of the funnel region (an end side of the funnel, see Fig. 1), and wherein the signal enhancing structure of the sensing arrangement is embedded into the enclosure (see Fig. 1).
        Regarding claim 11, He discloses an electrical switchgear (a high-voltage switch cabinet in [0010]), including a sensing arrangement (Fig. 1) for detection of electrical discharges in an electrical apparatus (the utility model has high sensitivity and is especially suitable for partial discharge detection of high-voltage equipment such as generator stator windings, dry-type transformers, high-voltage switch cabinets, and cables: see [0010]), wherein the sensing arrangement includes an acoustic sensor (a pulse ultrasonic receiver 4) and a signal enhancing structure with a funnel region (see annotated Fig. 1).
        Regarding claim 15, He discloses a method for detecting electrical discharges, the method including:       operating a sensing arrangement (see Fig. 1) for detection of electrical discharges in an electrical apparatus (a three-dimensional positioning sensor for detecting partial discharge of generators and motors, which uses electromagnetic wave and ultrasonic combined detection to realize the detection of partial discharge signals of generators and motors in high voltage electrical equipment technology field. See paragraph [0002]), wherein the sensing arrangement includes an acoustic sensor (a pulse ultrasonic receiver 4) and a signal enhancing structure with a funnel region (see annotated Fig. 1), and wherein the acoustic sensor (4) is positioned outside the funnel region on an apex side (an end side of the funnel, see Fig. 1) of the funnel region.
        Regarding claim 2, He discloses the sensing arrangement according to claim 1, wherein in the funnel region, a part of a surface of the signal enhancing structure is a section of a conical surface (see annotated Fig. 1 and [0023]).
        Regarding claim 12, He discloses the electrical switchgear according to claim 11, including a first compartment (a switch cabinet compartment, in [0010]), wherein the sensing arrangement (see Fig. 1) is positioned such that it is acoustically linked with the first compartment (the ultrasonic sensor 4 is positioned in the high voltage switch cabinet).


Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claims 3-5, 7-8, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over He.
         Regarding claims 3-4 and 17-18, He discloses the sensing arrangement according to claim 1, wherein in the funnel region, a part of a surface of the signal enhancing structure has a conical-like cross section (see annotated Fig.1 and [00023]), except explicitly specifying that a part of a surface of the signal enhancing structure has a parabola-like cross section, or an exponential-like cross section.However having the signal enhancing structure of He in a particular shape (such as the conical-like cross section, a parabola-like cross section, or an exponential-like cross section) is a known practice in the art and the specifics would simply be a matter of inventor design choice.           Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the signal enhancing structure of He by having a parabola-like cross section or an exponential-like cross section, in order to meet the system design and specification requirement, since such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and  In re Dailey, 149 USPQ 47 (CCPA 1976).
         Regarding claim 5, He discloses the sensing arrangement according to claim 4, wherein the signal enhancing structure is configured as a high-pass filter with a cutoff frequency lower than 20 kHz (the signal enhancing structure of He is configured to receive the ultrasonic signal having a frequency range from 10KHz to 150KHz; see [0012]).
         Regarding claims 7-8, He discloses the sensing arrangement according to claim 1, wherein a ratio between an entrance area and an exit area of the signal enhancing structure is larger than 10, or wherein a ratio between an entrance area and an exit area of the signal enhancing structure is smaller than 40000.
         However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the size of an entrance area and an exit area of the signal enhancing structure of He, allowing a ratio between the entrance area and the exit area, for example, is larger than 10 but smaller than 40000, in order to ensure sensitivity of the ultrasonic sensor meet the system design and specification requirement, since such a modification would have involved a mere change in the size and shape of the component, a change in size and shape is generally recognized as being within the level of ordinary skill in the art, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Rose, 105 USPQ 237 (CCPA 1955), and  In re Dailey, 149 USPQ 47 (CCPA 1976).

         Regarding claim 13, He discloses the electrical switchgear according to claim 12, except for explicitly specifying that wherein the sensing arrangement is mounted to a wall of the first compartment. However mounting the sensing arrangement on a wall of the first compartment is a known practice in the art, selecting the specific location mounting the sensing arrangement would simply be a matter of inventor design choice.
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the sensing arrangement of He by mounting the sensing arrangement on a wall of the first compartment, in order to meet the system design and specification requirement.
        Regarding claim 14, He discloses the electrical switchgear according to claim 11, including a further sensing arrangement having an acoustic sensor and a signal enhancing structure with a funnel region, wherein the sensing arrangement and the further sensing arrangement are connected to a common controller (the sensor signal output interface 5 connected to the partial discharge detection device). He does not discloses a further sensing arrangement having an acoustic sensor and a signal enhancing structure with a funnel region.         However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the partial discharge detection system of He by having a further sensing arrangement having an acoustic sensor and a signal enhancing structure with a funnel region, in order to monitor the electrical discharge at different monitoring targets in an electrical apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Vo. V. Bemis Co., 193 USPQ8.

8.     Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Hencken et al. (US. Pub. 20210405106; hereinafter “Hencken”).         Regarding claim 9, He discloses the sensing arrangement according to claim 1, except for explicitly specifying that wherein the acoustic sensor includes a MEMS microphone.         Hencken discloses a acoustic sensor for detecting an electrical discharge in an electrical system, the acoustic sensor includes a MEMS microphone (see [0064]).         However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the ultrasonic sensor of He by having a MEMS microphone as taught by Hencken, in order to meet the system design and specification requirement.

Allowable Subject Matter
9.        Claims 6, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             He (CN209373040) discloses a high-voltage switch cabinet partial discharge monitoring sensor (see specification for more details).
Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
12/08/2022